DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 16 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24, 26-27, 30-31, 33-34, 37-38, 39-40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the claim recites in-part, “wherein each said right first staple and said right second staple operably supported by a said right first driver are not attached to said right first driver” (emphasis added).  Per the Applicant’s Remarks and the scope of the claims it is deemed that the claim refers to the embodiment of figs. 12-14.  In this embodiment, it is understood that the each right first staple is 820a, 820c, said right second staple is 820b, and said right first driver is 930.  A review of the Specification denotes that the staples 820a-c are supported by respective cradles 916, 920, 936, 940, 956 and 960.  The staples 820a-c are deemed to be “attached” to the driver 930, 900a at these points.  
Even if it could be argued that this apparent connection is not an “attachment”, at the very least the original Specification does not specifically describe this connection as being one in which the staple is “not attached” or “unattached” from the driver.  Furthermore, it was common practice in the art that such supports and drivers provided some level of attachment to the staples so as to prevent them from falling out of the cartridge while being oriented upside-down so as to not spill staples into a patient during surgery.
Regarding claims 39 and 41, each of these claims contain similar language to that recited above in the rejection of claim 23 and stand rejected for the same reasons as stated in the rejection of claim 23.

Regarding claims 24, 26-27, 30-31, 33-34, 37-38 and 40, each of these claims are dependent on a rejected base claim and contain the same subject matter as the rejected base claim.  As such they stand rejected for having the same new matter as their respective base claim.

Allowable Subject Matter
Claims 25, 28-29, 32 and 35-36 are allowed.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
The Office has corrected for a minor typographical error in the previous Office action of 16 February 2022 which in paragraph 4 read, “Regarding claims 39 and 40” and which has been corrected to read, “Regarding claims 39 and 41”.  Claim 41 was properly listed in the heading of the rejection of paragraph 4 in the Office Action of 16 February 2022.  This correction is not a change in the rejection of record, only a clarification of a clear typographical error.
The Applicant’s arguments rely on several points all of which are not deemed to be persuasive.  Firstly, the Applicant argues that the Office erred in deeming staples 820a-c of the instant application to be “attached” to the driver 930.  The Applicant claims the Office has not provided any citations for this assertion.  To this the Office notes that the Office did point to figs. 12-14 which clearly show an “attachment” between staples 820a-c and driver 930 via the various cradles 916, 920, 936, 940, 960.  These are also denoted in paragraphs 0144-0148 of the instant specification as “supporting” the staples.  The figures and disclosure are deemed to show an attachment between the staples and the driver.  Something that is “attached” is understood to be “connected or joined to something” (https://www.merriam-webster.com/dictionary/attached). The disclosure meets this definition.  The Applicant appears to be arguing a narrower definition than can reasonably be given.
Secondly, the burden is not on the Office to prove that the Applicant’s invention is “attached”, but rather the burden is on the Applicant to show where in the original disclosure that the staples and driver are “not attached” as claimed.  Even if it could reasonably be argued that the instant disclosure doesn’t specifically show some narrower definition of attachment between the staples and driver, the Applicant needs to show full support in the original disclosure for this new negative limitation.  The Applicant has introduced this “not attached” language as part of an amendment.  As such, the burden is on the Applicant to show where in the original disclosure that this lack of attachment is disclosed.  The Office finding no such language or clear disclosure to such an end maintains the rejection.
Finally, regarding the Office’s note that staple drivers typically have some amount of attachment to the staples they drive, the Applicant has posited “If the staples and drivers were attached to each other, would the staples not stay attached, or connected to the drivers after being formed against the anvil?”.  The Office notes that an “attachment” need not be a permanent attachment.  Staples are often fitted to drivers to hold them in place but allowed to dislodge themselves once firing has completed.  Also, this point was made by the Office to show that having some amount of attachment is common and that the Applicant’s disclosure fails to clearly set forth a lack of attachment because it would not be out of place for an invention similar to the Applicant’s to have the staples have some amount of attachment to the drivers.
In summary, the Applicant appears to be arguing an unarticulated narrower definition for “attached” than can reasonably be given.  Also the Applicant has not provided or shown support for this unstated definition in their own original disclosure.  The disclosure that is available appears to meet a standard definition of the word “attached” and even if the disclosure fell short of that, it does not specially disclose the staple and driver are “not attached” with one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731